                     Case 1:19-cv-08023-RA Document 62 Filed 09/10/19 Page 1 of 1
                                        KELLEY DRYE & W ARREN LLP
                                                 A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                 101 PARK AVENUE
  W AS HI NGTO N, DC                                                                                        F ACSIM I LE

 LOS   A NGE LES, CA
                                               NEW YORK, NY 10178                                        ( 212)   808 - 7897

    HO USTO N,T X                                                                                       www.kelleydrye.com

     A USTI N,T X                                      (212) 808-7800

     CHI CAGO, IL

  P A RSI PP A NY,   NJ                                                                              GEOFFREY W . CASTELLO

   S TAM FORD,       CT                                                                           EMA IL:gcas tello@ke lleyd rye.com
B RUS SE LS,   BE LGI UM



    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                 September 10, 2019

    VIA ECF
    Hon. Ronnie Abrams, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 1007

                           Re:   Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al.
                                 Case No. 1:19-cv-07582-RA

                                 Karathanos v. Quincy Bioscience Holding Co., Inc., et al.
                                 Case No. 1:19-cv-08023-RA

    Your Honor:

            We represent the Defendants in the two above-referenced matters and are writing, with the
    consent of Plaintiffs’ counsel, on behalf of all parties. Currently, the parties are scheduled to
    provide a joint status report to the Court by this Friday, September 13, 2019. The parties have
    been engaged in discussions relating to a potential resolution of these matters and a brief extension
    of this deadline will give them an opportunity to continue those discussions. To that end, we
    respectfully request a two-week extension, until September 27, 2019, to provide a joint status
    report. There have been no previous requests for an adjournment of this deadline.

                                                                       Respectfully submitted,

                                                                       /s/ Geoffrey W. Castello

                                                                       Geoffrey W. Castello


    cc:        All counsel of record (via ECF)




    4821-5418-7941v.1
